Citation Nr: 0936815	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-26 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an earlier effective date for an increased 
rating for a right knee disability, rated as 10 percent 
disabling prior to April 18, 2005, as 100 percent disabling 
for the period from April 18, 2005, to May 31, 2006, and as 
30 percent disabling since June 1, 2006.


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted a 
temporary 100 percent rating for a right knee disability, 
effective from April 18, 2005, to May 31, 2006, and assigned 
an increased disability rating of 30 percent, effective from 
June 1, 2006.  A June 2006 statement of the case denied the 
Veteran's claim of entitlement to an earlier effective date 
for an increased rating for the right knee.  The Board 
remanded the claim for an additional development in April 
2008.


FINDINGS OF FACT


1.  On January 12, 2005, the RO received a claim of 
entitlement to an increased rating for a right knee 
disability.  

2.  In a July 2005 rating decision, the RO granted a 
temporary 100 percent rating for a right knee disability, 
effective from April 18, 2005, to May 31, 2006, and assigned 
an increased disability rating of 30 percent, effective from 
June 1, 2006.

3.  Medical evidence dated on January 12, 2005, the date the 
claim for an increased rating was filed, demonstrates that 
the Veteran was entitled to an additional 10 percent 
disability rating for arthritis of the right knee as of 
January 12, 2005.  The medical evidence does not otherwise 
demonstrate that he was entitled to an increased rating as of 
an earlier date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 12, 2005, 
until April 7, 2005, for the award of a separate 10 percent 
disability rating for arthritis of the right knee have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

2.  The criteria for an effective date prior to April 18, 
2005, for the award of a temporary total rating, and prior to 
June 1, 2006, for the award of a 30 percent rating, for a 
right knee disability have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In such cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

The Veteran contends that he is entitled to an effective date 
earlier than April 18, 2005, for the award of an increased 
rating for his right knee disability.  Significantly, he did 
not appeal the July 1989 rating decision that granted service 
connection and awarded a 10 percent disability rating, and he 
has not alleged that the July 1989 decision was clearly and 
unmistakably erroneous in assigning a 10 percent rating.  
Johnston v. Nicholson, 421 F.3d 1285 (Fed. Cir. 2005); Canady 
v. Nicholson, 20 Vet. App. 393 (2006).  Similarly, the 
Veteran has not argued that the January 1991, January 1993, 
and February 1994 rating decisions that denied his claims of 
entitlement to a rating higher than 10 percent were clearly 
and unmistakably erroneous.  By an October 1996 rating 
decision, the Veteran was awarded a temporary total rating 
for his right knee disability, based upon treatment 
necessitating convalescence.  38 C.F.R. § 4.30 (2008).  
Following the termination of the temporary total rating, the 
10 percent rating was reinstituted.  He did not thereafter 
claim entitlement to a rating higher than 10 percent until 
his most recent claim was received on January 12, 2005.

In a July 2005 rating decision, the RO granted a temporary 
100 percent rating for a right knee disability, effective 
from April 18, 2005, to May 31, 2006, and assigned an 
increased disability rating of 30 percent, effective from 
June 1, 2006.  The assignment of the temporary total rating 
was based upon the date that the Veteran underwent a total 
right knee arthroplasty.  Following the termination of the 
temporary total rating for convalescence necessitated by a 
total knee arthroplasty, a 30 percent rating was assigned, in 
accordance with the minimum rating required by the schedular 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  The 
RO determined that April 18, 2005, was the date that an 
increase in disability was first shown.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Veteran contends that he is entitled to an earlier 
effective date because an increase in disability was shown 
prior to April 18, 2005.  

Prior to April 18, 2005, the Veteran's right knee disability 
was rated 10 percent disabling under DC 5259, predominantly 
based upon instability following the removal of semilunar 
cartilage.  In addressing the applicability of other 
diagnostic codes, the Board concludes that DC 5010, which 
pertains to traumatic arthritis, and DCs 5260 and 5261, which 
contemplate limitation of flexion and extension of the leg, 
and DC 5257, which contemplates instability, are also 
applicable in this instance.  38 C.F.R. § 4.71a, DCs 5010, 
5257, 5260, 5261.  

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of these conditions. 

Diagnostic Code 5260 contemplates limitation of leg flexion.  
A zero percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a maximum 30 percent rating is 
warranted for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261 
contemplates limitation of extension of the leg.  A zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.   

Clinical records dated from January 2004 to April 18, 2005, 
show that the Veteran had limited range of motion of his 
right knee in addition to instability.  Those records do not 
show that the precise ranges of motion of his knee, or the 
degree of instability, were recorded at any time.  
Accordingly, the Board is unable to grant a compensable 
rating based upon limitation of motion of the right knee 
prior to April 18, 2005, because a compensable level of 
limitation of motion is not shown in the evidence of record.

After the Veteran's most recent claim for an increased rating 
for a right knee disability was denied, VA's office of 
General Counsel promulgated a precedential opinion providing 
for separate ratings in the event that a claimant has both 
arthritis and instability of the knee, provided that there is 
additional compensable disability.  38 C.F.R. § 4.14 (2008); 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The change in the 
law is applicable in the Veteran's case, as the record 
demonstrates that he has been diagnosed with arthritis since 
at least August 1996, and it does not appear that the RO 
considered that aspect of current prevailing law in 
adjudicating his entitlement to an increased rating prior to 
April 18, 2005.  The Board concludes that the Veteran was 
entitled to an additional separate 10 percent rating based 
upon the presence of arthritis with a noncompensable level of 
limitation of motion, effective January 12, 2005, when he 
filed his claim for an increased rating, and ceasing April 
17, 2005, the day before the temporary total rating became 
effective.  With regard to whether he is entitled to an 
additional 10 percent rating based upon the presence of 
arthritis prior to January 12, 2005, the Board finds that he 
is not, as arthritis has been present since at least August 
1996, and thus does not represent a worsening of the right 
knee disability within the year prior to the filing of the 
January 2005 claim for an increased rating.  38 C.F.R. 
§ 3.400(o)(2) (2008).

Turning next to DC 5257, the Board finds that although the 
Veteran has instability of the right knee, he was not 
entitled to a separate 10 percent rating under that 
diagnostic code prior to April 18, 2005.  A separate rating 
under that diagnostic code is not warranted because there is 
no other symptomatology associated with the removal of 
semilunar cartilage that has not been accounted for by the 10 
percent rating under DC 5010 and the 10 percent rating under 
DC 5259.  The rating under DC 5259 considered instability in 
granting a 10 percent rating.  To also grant a separate 10 
percent rating under 5257 in this case would amount to 
impermissible pyramiding. 38 C.F.R. § 4.14 (2008).  
Furthermore, the evidence does not demonstrate a moderate 
level of recurrent instability that would warrant a higher 
rating.  

Finally, the Board concludes that the Veteran is not entitled 
to an earlier effective date for the award of a 100 percent 
temporary total rating prior to April 18, 2005, or for the 
award of a 30 percent rating for the right knee, status post 
total arthroplasty.  The record reflects that the Veteran did 
not undergo a total right knee arthroplasty until April 18, 
2005.  Accordingly, a temporary total rating was not 
warranted prior to that date.  Pursuant to the regulations, a 
100 percent rating was assigned for one year following his 
surgery.  38 C.F.R. § 4.71a, DC 5055.  After the conclusion 
of that period, a 30 percent rating was assigned.  As the 
Board has determined that the Veteran was not entitled to 
more than a 10 percent rating for arthritis, and a 10 percent 
rating for the symptomatic removal of semilunar cartilage 
prior to April 18, 2005, and he was not entitled to an 
earlier effective date for the temporary total rating, the 
Board concludes that there is no earlier date as of which the 
30 percent rating based upon his having undergone a total 
right knee arthroplasty could have been effective.  All 
reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  However, with the exception of an 
additional 10 percent rating from January 12, 2005, to April 
17, 2005, for arthritis with noncompensable limitation of 
motion, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for earlier 
effective dates and those claims are denied.

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
effective date and ratings assigned following the grant of an 
increased rating for a right knee disability.  Once a claim 
is granted it is substantiated and additional notice is not 
required.  Thus, any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been associated with 
the claims folder.  38 U.S.C.A. § 5103A.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the Veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.




ORDER

An earlier effective date for an increased rating for a right 
knee disability is granted, to the extent that the Veteran 
was entitled to a separate 10 percent rating based upon the 
presence of arthritis with noncompensable limitation of 
motion, for the period from January 12, 2005, to April 17, 
2005.  In all other respects, the claim is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


